 S.D.WARREN CO.S.D.Warren CompanyandInternationalAssociationofMachinists,AFL-CIO;InternationalBrotherhood of ElectricalWorkers, AFL-CIO; UnitedBrotherhood ofCarpenters&Joinersof America, AFL-CIO;and International Brotherhood of Firemen&Oilers,AFL-CIO. Case 1-UC-21.May 9,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND ZAGORIAOn September 7, 1966, the Employer and the JointRepresentative, which was certified by the NationalLabor Relations Board in October 1963, in the unitfound appropriate by the Board,' filed a jointpetition for unit clarification and a stipulation as tothe relevant facts which the parties agreed made ahearing unnecessary. Thereafter, the Employer andthe Joint Representative filed briefs in support oftheir respective positions.zPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has considered the joint petition, theparties' stipulated statement of facts, the briefs, andthe entire record in this proceeding, and makes thefollowing findings:This proceeding involves the Employer's plant inWestbrook,Maine, where it is engaged in themanufacture and distribution of paper and paperproducts. The Joint Representative was certified onOctober 8, 1963, as the bargaining representative ofa unit described as follows:All employees in the following departments ofthe engineering division of the Employer'sCumberland Mill,Westbrook,Maine, plant:instrumentation and steam distribution; powerboilersand new boiler house; bark burnerboiler; chemical, smelting, and recovery unit;mechanicalpowermaintenance;steamengineers; oilers; electrical stations; paint shop;beltshop;machine shop; electrical shop;grinder room; rigger shop; carpenter shop;piping shop; mason shop; tin shop; weldingshop; laborers; and truckmen; and employeeslocatedattheDundee,EelWeir,andSee SD. Warren Company,144 NLRB 204eOn January 13, 1967, the Employer filed a request forpermission to file a further brief in which it seeks permission todiscuss the effect on the instant petition of the Board's recentcraft severance decisions Thereafter, the Joint Representativefiled an opposition to the Employer's request As the Boarddecisions referred to by the Employer involve different issuesthan those involved herein, the Employer's request is herebydeniediThe parties agree that laborers and truckdrivers, comprisingthe Employer's "Outside Crew," and employees operating power489Saccarappa hydroelectric stations, janitorialand custodial employees of the engineeringdivision,and leadmen in the respectivedepartmentsand locations listed above,exclusive of all other employees; employees ofthe engineering division permanently assignedto other divisions of the mill, research divisionemployees, dispatcher, assistant dispatchers,telephone operators, office clerical and plantclericalemployees,technicalemployees,professional employees, foremen, guards, andsupervisors as defined in the Act.At that time the Board found that the Employer'sengineeringdivisionwas one of 10 distinctadministrative subdivisions of the Employer's mill,"havingafunctionalbaseofmaintenance,construction,andutilitywork and employingprimarily skilled employees who work out of theirrespective craft shops and do not work directly intheproductiveprocess."Engineeringdivisionemployees were assigned to shops located in variousparts of the mill, and were separately supervised bythe engineering division except when working inproduction areas, when they were under the nominalsupervision of production supervisors. Among theemployees excluded from the unit were "employeesof the engineering division permanently assigned toother divisions of the mill," of whom there were 23 atthe time of the election. These skilled maintenanceemployees reported directly to their stations inproduction areas and received minimal supervision,if any, from the engineering division. The Board,accordingly, concluded that, "For all practicalpurposes, these assigned employees are not part ofthe Engineering Division."A recent reorganization of the Employer'sengineering division, as described by the stipulationof the parties, has resulted in two major changes:3(1)A "Master Journeymen's Development Program"has been instituted through which craft maintenanceand construction employees are trained to do workof other crafts with an object of developing, inaddition to the primary skill of each employee, abroad knowledge of related jobs;4 and (2) formersingle-craftshopshavebeeneliminatedorreorganized into multicraft shops, and some craftshop employees have been reassigned to newlycreated "area" and "floating"5 crews.The Employer contends that, inasmuch as thethree new area crews are assigned to "shops"located in production areas of its mill, the 62 areaboilers, recovery boilers, turbines, and steam engines, comprisingits "Utilities Group," all of whom are included in the unit, havenot been materially affected by the reorganization4 Inasmuch as employees eligible for this program exerciseessentially the same function as before, with continuing emphasison the "primary skill" of each, we find that this new program doesnot in itself alter the bargainingunitsufficiently to warrantclarification of the unit5Floating crews are sometimes referred to by the parties as"pool" crews164 NLRB No. 66 490DECISIONSOF NATIONALLABOR RELATIONS BOARDcrew employees should be excluded under theoriginalunitdescription as "employees of theengineering division permanently assigned to otherdivisions of the mill." The Employer makes nocontention with regard to employees in the threenew floating crews who, unlike the area crews, asdescribed below, do not work out of shops located inproduction areas.TheJointRepresentativecontendsthatemployees in the area crews, as well as those in thefloating crews, should remain within the unitnotwithstanding the fact that area crews are nowbased in production areas. The Joint Representativealsocontends that those engineering divisionemployeespreviouslyexcluded from the unitbecause theywerepermanently assigned toproduction areas should now be included as theirfunctions have been "absorbed" by the area crews.This latter contention, however, raises a questionconcerning representation.Although, in light ofchanged circumstances, these previously excludedemployees might be added to the existing unit, wefind that the instant petition for clarification is notthe appropriate procedure for resolving this issue.The parties agree that employees assigned to thereorganizedmulticraft shops remain within thescope of the original unit description. The remainingissues as to which the parties seek clarificationinvolve the unit placement of thefloating crewsandthearea crews.The stipulated facts indicate thatfloating crewsare essentially multicraft, maintenance-constructiongroups which may be assigned wherever neededthroughout the mill. These crews are composed ofskilled engineering division employees who wereformerly assigned to specific craft shops and whocontinue to exercise the same skilled maintenance-construction function as they did before thereorganization. Although these crews are now basedin "shops" located apart from reorganized craftshops, the shops of floating crews, unlike those ofarea crews, are located outside production areas ofthemill.Thefloatingcrewemployeesaresupervised, as they were before the reorganization,by engineering division foremen. Based on all thestipulated facts, and as neither the Employer nor theJointRepresentative contends that floating crewemployees should be excluded from the unit, weconclude that the floating crew employees remain inthe unit.The newly createdarea crews,like the floatingcrews,arecomposedessentiallyofskilledengineering division employees who were formerlyassigned to specific craft shops and who, since theirassignment to area crews,6 continue to exercise thesame skilled maintenance-construction functions asthey did before the reorganization. Area crewemployees are assigned to various maintenance andconstruction projects from area shops which, unlikefloating crew shops, are located in production areasof the Employer's mill, where they share locker,canteen, and other facilities with other employeesworking in production areas. Like the floating crews,area crew employees are supervised by engineeringdivisionforemen, as they were prior to thereorganization.Their supervision, while they areperforming maintenance and construction work inproduction areas, is coordinated with that of theproduction employees, as was the case prior to thereorganization.TheEmployercontends that,inasmuch as area crew employees are now based inshops located in production areas, they are"permanently assigned to other divisions of the mill"and should be excluded from the unit on that basis.We find, however, based on the foregoing,particularly the similarity of their functions andsupervisionbeforeandaftertheinstantreorganization, that area crew employees are still infact part of the Employer's engineering division, thattheyarenot"permanently assigned to otherdivisions of the mill," and we conclude, therefore,that they should not be excluded from the unit.Accordingly, we will clarify the certified unit byspecificallyincludingengineeringdivisionemployees assigned to floating and area crews.ORDERItishereby ordered that the certificationheretofore issued in Case 1-RC-7215 be, and ithereby is, clarified by specifically including in theappropriate unit all employees in the engineeringdivision assigned to floating crews and area crews.6The stipulated facts state that engineering division employeesany one area, and that, after 1 year, an employee assigned to anare assigned by the Employer to one of the three area crews on aarea crew may request assignment to "other unit positionsrotating basis with an average period of assignment of 6 months in